Citation Nr: 1718139	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-29 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION


The Veteran served on active duty from June 1968 to July 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in New York, New York.

Initially, as a point of clarification, the Board notes that the original statement of the case (SOC) in this matter was issued in January 2008 using the traditional appeal process; however, the Veteran had timely requested review by a Decision Review Officer (DRO) and continued to request such review after receipt of the original SOC.  See January 2008 representative written statement (continued request for DRO review) and May 2008 RO response (acknowledging timely DRO election and notifying Veteran that new SOC would be issued).  The RO issued the new SOC (labeled as a supplemental SOC (SSOC)) in October 2013, and the Veteran perfected his appeal that same month.  In his substantive appeal, the Veteran clarified that he was claiming cirrhosis of the liver as secondary to his hepatitis C.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is of record.  Thereafter, the Veteran's representative submitted additional medical evidence and a statement from the hearing testimony for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See also May 2016 SSOC (noting review of entire claims file).

The Board remanded the case for further development in November 2015, and it has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding VA treatment records, as detailed in the directives below.

In addition, there is an automatic waiver of initial AOJ consideration of evidence submitted by the Veteran for this appeal; however, the Veteran has specifically requested that the RO review the updated VA treatment records he submitted in response to the May 2016 SSOC.  See June 2016 written statement with attachment ("I have enclosed 9 pages of VA progress notes that I hope the [B]oard and New York Regional Office will review in support of my appeal.").  Because the Veteran requested that the RO review this additional evidence, the case should be referred to the AOJ for review and preparation of an SSOC.  See 38 U.S.C.A. § 7105(e) (automatic waiver provisions).
While the case is on remand, the AOJ will have an opportunity to review the additional VA treatment records added to the claims file by the RO (for another claim) in connection with this appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure any outstanding, relevant VA treatment records from the Pittsburgh Transplant Center.  

It appears that some records from this facility have been incorporated into the Albany Stratton VA Medical Center treatment records, but it is unclear if all available records from this facility are contained in the claims file.  See, e.g., September 2015 Transplant Center letter in Albany Stratton VA Medical Center treatment records. 

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be readjudicated by the AOJ, including all evidence received since the May 2016 supplemental statement of the case.  See June 2016 written statement (Veteran request for AOJ review of additional evidence).

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




